856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wallace Eugene STEADMAN, Petitioner-Appellant,v.W.J. Michael CODY, Respondent-Appellee.
No. 87-6266.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Wallace Eugene Steadman was convicted of grand larceny and of being an habitual criminal in June, 1985.  The Tennessee Court of Criminal Appeals affirmed his convictions and the Supreme Court of Tennessee denied two applications for permission to appeal.  Thereafter, he filed the instant petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254 in the district court.  The district court dismissed the petition for failure to exhaust available state court remedies as to all three issues raised in the petition.


3
Upon consideration, we agree with the district court.  This court has previously required complete exhaustion via state post-conviction proceedings under similar circumstances.   See Parker v. Rose, 728 F.2d 392, 394-95 (6th Cir.1984).  We conclude that the petition was properly dismissed because two of the three grounds on which petitioner seeks relief were not presented to the Tennessee Supreme Court and he may still do so under Tenn.Code Ann. Sec. 40-30-101, et. seq.


4
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.